Citation Nr: 1307518	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for cervical spine disc disease with degenerative joint disease, cervical stenosis, and radiculopathy of the upper extremities, with syringomyelia (cervical spine disability).

2.  Entitlement to a disability rating in excess of 40 percent for discogenic disease of the lumbar spine with weakness of the right leg (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from November 1954 to May 1958.  This case was remanded by the Board of Veterans Appeals (the Board) in June 2012 to the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO) to obtain any additional pertinent treatment records and to obtain a VA evaluation of the Veteran's cervical and lumbar disabilities.  

Additional treatment records were added to the claims folder and a VA evaluation was conducted in July 2012.  Consequently, there has been substantial compliance with the January 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a travel board hearing with the undersigned Veterans Law Judge sitting at the RO in May 2008, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have more than pronounced intervertebral disc syndrome prior to July 10, 2012.  He does not have unfavorable ankylosis of the entire spine or loss of use of the right hand.
2.  Evaluation of the cervical spine on July 10, 2012 showed moderate incomplete radiculopathy of the upper extremities with combined range of motion of the cervical spine of 145 degrees.

3.  The Veteran does not have more than severe intervertebral disc syndrome.  He does not have pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief; he does not have unfavorable ankylosis of the entire thoracolumbar spine; and he does not have incapacitating episodes having a duration of at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a cervical spine disability prior to July 10, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for a separate rating of 40 percent for moderate radiculopathy of the right upper extremity beginning July 10, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2012).

3.  The criteria for a separate rating of 30 percent for moderate radiculopathy of the left upper extremity beginning July 10, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2012).

4.  The criteria for a separate rating of 20 percent for degenerative disease of the cervical spine beginning July 10, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).


5.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

Although notice of the information and evidence necessary to establish entitlement to an increased rating was not provided to the Veteran prior to the April 2005 rating decision that denied increased ratings for cervical and lumbar spine disabilities, any defect with respect to the timing of that notice was harmless error.  The RO sent the Veteran a letter in September 2008 in which the Veteran was informed of the requirements needed to establish entitlement to an increased evaluation.  Additional VA records were subsequently added to the claims files and the RO subsequently readjudicated the claims.  Such actions effectively cured any notice timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II) (In order to cure a notice timing defect, a compliant notice must be issued followed by the readjudication of the claim.)

In accordance with the requirements of VCAA, the September 2008 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the September 2008 letter about disability ratings and he was informed about effective dates in a November 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are several pertinent VA examinations on file, with the most recent evaluation in July 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in this case are adequate, as they include a discussion of the Veteran's relevant musculoskeletal symptomatology.  There is adequate medical evidence of record, which include VA treatment records in Virtual VA, to make a determination on the increased rating issues in this case.  Accordingly, the Board finds that all available evidence has been obtained and that VA's duty to assist with respect to obtaining a VA examination relevant to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his May 2008 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the May 2008 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge on the evidence relevant to an increased rating for his cervical and lumbar disabilities, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analysis of the Claims

The Veteran has contended, including at his May 2008 hearing, that his cervical and lumbar spine disabilities are more severe than currently rated and that his cervical disability causes loss of use of the hands.

A June 1996 rating decision granted service connection for cervical and lumbar disabilities and assigned 10 percent evaluations for each effective January 11, 1996.  A February 1998 rating decision granted a 20 percent rating for each disability effective January 11, 1996.  A February 2001 rating decision granted a 60 percent rating for cervical spine disability, effective January 11, 1996, and granted a 40 percent rating for lumbar spine disability, effective August 17, 2000.  This rating decision also granted a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective January 11, 1996.  A November 2010 rating decision granted service connection for residual surgical scars, which was assigned a 10 percent rating effective October 27, 2010.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Regulatory changes amended the rating criteria for evaluating intervertebral disc syndrome effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  68 Fed. Reg. 51454-51458 (2003).  

The RO has addressed the Veteran's claims for increase under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002 and September 26, 2003 in our appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 5293.  Under this Diagnostic Code, a 60 percent evaluation is assigned when there is evidence of pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief; and a 40 percent evaluation is assigned when there is severe disability with recurrent attacks and only intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

As of September 23, 2002, intervertebral disc syndrome is evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 5293.  Specifically, a 60 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months; and a 40 percent evaluation is assigned when the incapacitating symptom episodes last at least four weeks, but less than six weeks.  This remained essentially unchanged in the revisions effective on September 26, 2003.  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2) states that when evaluating the disability on the basis of chronic manifestations, evaluate the orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3) provides that if the intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 100 percent evaluation is assigned for a spine disorder when there is unfavorable ankylosis of the entire spine; a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned when there is unfavorable ankylosis of the entire cervical spine, or for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  Round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, Note (4) (2012).

Prior to the 2003 revision, a rating based on limitation of motion of the lumbar spine was available under 38 C.F.R. Section 4.71a, Diagnostic Code 5292 (2002).  However, a 40 percent evaluation was the maximum schedular evaluation.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

Prior to September 26, 2003, a 30 percent evaluation was assigned for severe limitation of motion of the cervical spine; a 20 percent rating was assigned for moderate limitation of motion of the cervical spine; and a 10 percent rating was assigned for slight limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The words such as "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2002).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The United States Court of Appeals for Veterans Claims (Court) has held that evaluation of a service-connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2012).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 8513, concerning impairment of all radicular groups, provides for a 20 percent rating for mild incomplete paralysis on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side.  Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2012).

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Under Diagnostic Code 5214, a 30 percent rating is warranted for favorable ankylosis of the major wrist with 20 to 30 degrees of dorsiflexion.  That diagnostic code also directs that extremely unfavorable ankylosis be rated as loss of use of hands under Diagnostic Code 5125, which provides for a single 70 percent rating for loss of use of the major hand.  38 C.F.R. § 4.71a (2012).

May 2004 to April 2005 VA treatment reports reveal worsening cervical myopathy related to spinal stenosis and severe loss of sensation in the hands and lateral forearms in May 2004.  Subjective improvement in hand numbness, along with objectively improved grip strength, was reported in October 2004.  

The Veteran complained on VA evaluation in April 2005 of cervical pain and radiculopathy to both upper extremities with numbness and weakness of both hands.  It was reported that he is right handed.  He said that he could not drive more than 1/2 hour without stopping, and had difficulty with lifting, pushing, and pulling, because movement of the cervical spine caused pain.  On physical examination, there was no additional limitation of motion following repetitive use and no flare-ups.  Painful motion, spasm, and weakness of the hands were reported, along with loss of sensation and muscle weakness of the hands.  The Veteran reported two incapacitating episodes of cervical pain with bed rest of more than 48 hours in the past year.  Cervical spine disc disease with C4-C7 laminectomy and fusion of      C3-C7 was diagnosed.

VA treatment reports from May 2005 to February 2006 reveal that the Veteran complained in May 2005 that he was much worse, with back, neck, and hand pain.  Examination showed atrophy of both triceps muscles.  The impression was myelopathy with syringomyelia.  The assessments in November 2005 were chronic neck pain, status post trauma and status post C4-C6 fusion and laminectomies; and new low back pain with radiculopathic characteristics.

According to a February 2006 VA records review and opinion, the Veteran had multi-level disc protrusions, herniations, and degenerative arthritis of the cervical spine leading to fusions of C4-C6 in 2001.  Longstanding spinal stenosis secondary to disk protrusions/herniations, as well as multiple surgeries, led to development of combined myelomalasia/syringomyelia.  Therefore, it was concluded that the Veteran's current symptoms, largely related to myelomalasia/syringomyelia, were a consequence of his original service-connected injury.
VA treatment reports from March 2006 to November 2006 reveal that the Veteran complained in March 2006 of low back pain with radiation down the right lower extremity.  Physical examination revealed full strength in the lower extremities and intact sensation to light touch; reflexes were 3 at the knees and 2 at the ankles.  The assessments were stable upper extremity function; low back pain and right lower extremity pain.  The examiner suspected that the Veteran's problems were mostly in the sacroiliac joint, though foraminal stenosis could not be ruled out.  It was noted in September 2006 that there had not been any significant improvement since cervical surgery and that the Veteran's cervical myelopathy would probably not ever improve.  

The Veteran was hospitalized at Albany Memorial Hospital in November 2006 for a decompression laminectomy ,bilateral, with foraminotomies at L3-L4 and L4-L5.  The post-operative diagnosis was severe lumbar spinal stenosis at L3-L4 and 
L4-L5.

VA treatment reports for December 2006 reveal findings of status-post decompression laminectomy of L3-L4 and L4-L5 and improving leg strength.  It was noted in January 2007 that the Veteran's leg pain was completely relieved.  

The Veteran underwent a VA musculoskeletal evaluation in April 2007.  The Veteran said that he had retired from work due to his physical problems.  There had not been any flare-ups or incapacitation since surgery in November 2006.  There was no muscle atrophy.  There was numbness of the hands and some hyperactive reflexes.  Range of motion included cervical flexion to 28 degrees, extension to 10 degrees, and lateral bending and bilateral rotation to at least 20 degrees.  There was lumbar flexion to 90 degrees, extension to 5 degrees, lateral bending to 18 degrees on the right and 10 degrees on the left, and rotation to 38 degrees on the right and 33 degrees on the left.  There was no additional loss of motion after repetitive testing.  Lumbar intervertebral disc syndrome was diagnosed.  The Veteran spine disability had an effect on his daily activities.  The examiner noted that most of the findings related to the Veteran's cervical spine abnormalities rather than to his lumbar disability, as his lumbar findings had improved for the most part.

VA treatment reports for October 2007 contain the impressions of cervical myelopathy, stable, with syringomyelia; and resolved lumbar radiculopathy and stenosis.

The Veteran and his wife testified at his travel board hearing in May 2008 that he had difficulty using his hands and difficulty walking.

VA treatment records from May 2008 to October 2010 reveal that the Veteran complained in October 2008 of worsening hand numbness and grip weakness, greater on the left.  Examination revealed weak triceps with severe atrophy.  Reflexes were hypoactive in triceps jerks bilaterally due to muscle atrophy; biceps jerks were absent.  The assessments were cervical myelopathy with syringomyelia, worsening; lumbar radiculopathy, stable; and arthritis, particularly gout, seems to be contributing to symptoms.  

The Veteran complained on VA evaluation in October 2010 of neck pain radiating into his arms with associated chronic weakness in the triceps muscles and in his grip, as well as a numbing sensation in the hands.  He had not been incapacitated during the previous year due to his spinal condition.  There was no sensory loss in the feet and no motor weakness.  Although he had a problem driving, he could perform most activities of daily living.  Physical examination of the cervical spine showed flexion to 25 degrees, which was decreased to 18 degrees with repetitive motion due to pain and fatigue; extension was to 40 degrees, decreased to 30 degrees after repetitive motion.  Lumbar flexion was to 60 degrees without additional loss of motion after repetition; lumbar extension was to 15 degrees, which increased to 25 degrees after repetition.  Upper extremity reflexes and grip were decreased and light touch was diminished over the extensor lateral aspect of the left arm.  The diagnoses were cervical disc and joint disease at multilevels, status-post C5-C6 fusion; syrinx of the cervical spine; and degenerative joint and disc disease of the lumbar spine, status-post multilevel fusion.

The Veteran complained in VA treatment records for November 2010 of low back pain with radiation into the right leg.  He had full range of motion of the neck and back with upper body strength of 5/5.  The diagnoses were chronic back pain with some radicular symptoms, greater on the right; cervical myelomalacia of the cervical spinal cord from C3-C4 and C6-C7.

VA treatment reports from December 2011 to December 2012 reveal complaints in April 2012 of impaired walking and increased pain in the right leg; the Veteran said that his mobility had declined significantly.  He used a walker.  He complained in May 2012 of increased neck and back pain with radiculopathy.  He had recently obtained a wheelchair and was using a spinal cord stimulator.  It was noted later in May 2012 that the Veteran had obtained good back pain relief with the spinal cord stimulator; his walking distance had improved from 30 to 100 yards.  The Veteran underwent a spinal cord stimulator implant in June 2012.

The Veteran was provided VA musculoskeletal and neurological evaluations of the neck and back in July 2012.  He noted that he could only walk approximately 100 feet due to right leg pain; he had significant problems with standing and walking.  Physical examination of the back revealed flexion to 70 degrees, extension to 15 degrees, lateral bending to 20 degrees on the right and to 25 degrees on the left, and bilateral rotation to at least 30 degrees.  There was pain on the extremes of flexion, extension, and lateral bending.  He was able to perform repetitive testing without additional loss of motion.  Muscle strength was normal in the lower extremities.  There was muscle atrophy in the right thigh, and deep tendon reflexes were hypoactive without clonus.  Sensory testing of the lower extremities was normal.  There was mild radicular pain and moderate radiculopathy on the right, involving the L4-S3 nerve roots.  He had intervertebral disc syndrome of the low back without any incapacitating episodes over the previous year.  There was occasional use of a wheelchair.  It was noted that the Veteran's thoracolumbar disability impacted his ability to work in that he could not due prolonged standing or walking, could do light lifting only, and could only walk 100 feet before he needed to rest.  Lumbar spine stenosis was diagnosed.

The Veteran complained on cervical spine evaluation in July 2012 of neck pain, level 3 out of 10, numbness of the forearms and hands, and weakness of both arms.  Range of motion of the cervical spine included flexion to 40 degrees with pain, extension to 25 degrees, lateral flexion to each side to 20 degrees with pain, and bilateral rotation to 20 degrees with pain.  Although it was reported that there was no additional limitation of motion on repetitive testing, it was also noted that there was less movement than normal.  There was no muscle spasm or sensory deficit.  Muscle strength in the upper extremities was at least 4/5, except for right finger flexion of 3/5.  There was muscle atrophy of the triceps and right forearm.  Reflexes were abnormal.  There was mild radicular pain and moderate radiculopathy.  The Veteran had not had any incapacitating episodes over the previous year.  The examiner found that functional impairment was not so diminished that amputation with a prosthesis would equally serve the Veteran.  The examiner diagnosed cervical spine stenosis and concluded that the condition allowed very light or sedentary activity only, with no pushing, pulling, or working overhead.  The Veteran had degenerative joint disease that affected grip strength.

It was noted on neurological evaluation in July 2012 that the Veteran had right lower extremity paresthesias and mild numbness.  Strength in the extremities was at least 4/5, except for bilateral grip strength of 3/5.  There was muscle atrophy, moderate incomplete paralysis of both upper extremity radicular groups, and moderate incomplete paralysis of the right sciatic nerve.  Sensory examination was normal.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with a prosthesis.  Cervical and lumbar radiculopathy was diagnosed.  It was noted that EMG studies in July 2011 were abnormal for the right lower extremity, with chronic radiculopathy of 14 and 15, and that the Veteran's peripheral neuropathy impacted his ability to work.

The Veteran is assigned a 60 percent rating for his cervical spine disability.  This rating is the maximum schedular rating assigned for intervertebral disc syndrome of the spine under either old or new Diagnostic Code 5293, meaning the schedular criteria in effective prior to or beginning on September 23, 2002.  This is the rating assigned for pronounced intervertebral disc syndrome under the old criteria and the rating assigned when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past twelve months under the new rating criteria.  Moreover, the Board would note that this 60 percent rating is much higher than the 30 percent maximum rating assigned for loss of motion of the cervical spine under the rating criteria in effect prior to September 26, 2003 and under the general rating formula for diseases and injuries of the spine effective on September 26, 2003.  

To warrant a rating in excess of 60 percent for spinal disability, there would need to be evidence of unfavorable ankylosis of the entire spine, which warrants a 100 percent rating under the general rating formula for diseases and injuries of the spine, or evidence of loss of use of the dominant hand, which warrants a 70 percent rating for a major extremity under Diagnostic Code 5125.  However, there is no medical evidence on file of ankylosis of any part of the spine.  Additionally, the medical evidence does not show loss of use of the right hand, as it was concluded on VA evaluation in July 2012 that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with a prosthesis.  

The evidence on file relevant to the lumbar spine does not show more than severe intervertebral disc syndrome, with recurring attacks and only intermittent relief.  There was full strength in the lower extremities when the Veteran was examined in November 2005.  No motor weakness was found in the lower extremities on evaluation in October 2010.  There was no finding of muscle spasm or absent ankle jerk in the medical evidence above, including on examinations in April 2007 and July 2012.  Although there was some muscle atrophy of the right thigh in July 2012, muscle strength was normal in the lower extremities.  In other words, there is no evidence of pronounced intervertebral disc syndrome of the lumbar spine, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.

A higher evaluation is also not warranted for the lumbar spine based on the rating criteria for intervertebral disc syndrome under Diagnostic Code 5293, because there is no evidence of incapacitating episodes, meaning acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a duration of more than four weeks during the previous year.  In fact, although the Veteran had two incapacitating episodes in the past year due to cervical spine disability when evaluated in April 2005, the medical reports on file do not reveal any incapacitating episodes due to low back disability.  

Moreover, an increased evaluation is not warranted under the general schedular criteria for the spine effective September 26, 2003, which provides a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine, as motion of the Veteran's thoracolumbar spine on the VA examinations on file includes flexion to at least 60 degrees.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Although the Veteran is considered to have significant lumbar disability, as evidenced by his 40 percent evaluation, which is the maximum rating assigned for loss of motion of the lumbar spine under the rating criteria in effect prior to September 26, 2003, the medical evidence of record does not show that an evaluation in excess of 40 percent is warranted at any time during the appeal period under either the old or new regulations.  

A higher rating is also not warranted for either disability under the findings in DeLuca, since the Veteran is assigned a rating for each disability that is higher than the maximum schedular rating for limitation of motion of the cervical or lumbar spine.  See Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80 (1997) (Where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca do not apply).  

The Board must also determine whether a higher rating is warranted for either of the disabilities at issue, based primarily on evidence beginning on or after September 23, 2002, by combining under 38 C.F.R. § 4.25 (2012) separate evaluations of the disability's chronic orthopedic and neurologic manifestations.  The Board would note that the medical evidence on file is not particularly clear, especially prior to VA evaluation in July 2012, as to which peripheral nerve groups are affected and as to the severity of the radicular impairment.  The medical evidence prior to July 2012 is not detailed enough to provide separate ratings for orthopedic and neurologic manifestations.
The Veteran has complained of upper and lower extremity weakness and numbness.  When examined by VA in July 2012, it was noted that muscle strength in the upper extremities was at least 4/5, except for right finger flexion of 3/5.  There was muscle atrophy of the triceps and right forearm.  The examiner found moderate incomplete paralysis of both upper extremity radicular groups, and moderate incomplete paralysis of the right sciatic nerve.  

Based on the findings in July 2012, a 40 percent rating can be assigned for moderate incomplete paralysis of the right upper extremity, the major extremity, and a 30 percent rating can be assigned for moderate incomplete paralysis of the left upper extremity, the minor extremity, under Diagnostic Code 8513 for all radicular groups.  Although flexion of the cervical spine was to 40 degrees in July 2012, which would only warrant a 10 percent rating under the general rating formula for the spine, the combined range of motion of the cervical spine is 145 degrees, which warrants a 20 percent rating.  Consequently, rating the orthopedic and neurologic manifestations of the Veteran's cervical spine disability separately provide a higher combined rating of 70 percent, effective July 10, 2012.

Moderate incomplete paralysis of the right sciatic nerve warrants a 20 percent rating under Diagnostic code 8520.  Because there was forward flexion of the lumbar spine to 70 degrees in July 2012, with total range of motion of the lumbar spine to more than 120 degrees, this would warrant a 10 percent rating under the general rating formula for the spine.  Combining the 20 percent rating for radiculopathy of the lumbar spine and the 10 percent rating for loss of motion of the lumbar spine would not be as great a benefit as the current 40 percent rating assigned for the lumbar spine.

Since there is no evidence of vertebral fracture (Diagnostic Code 5285) or ankylosis (Diagnostic Code 5289), which are the only codes that provide an evaluation higher than 40 percent for spinal disability, the Board finds that another rating code was not more appropriate prior to the schedular rating change on September 26, 2003.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995);  see also 38 C.F.R. § 4.71a (2003).

TDIU is an element of any appeal for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, as TDIU was granted effective January 11, 1996, consideration for TDIU is moot.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for cervical spine disability prior to July 10, 2012 is denied.

A separate evaluation of 40 percent for radiculopathy of the right upper extremity beginning July 10, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A separate evaluation of 30 percent for radiculopathy of the left upper extremity beginning July 10, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A separate evaluation of 20 percent for degenerative disease of the cervical spine beginning July 10, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 40 percent for lumbar spine disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


